MEMORANDUM **
Douglas Paul Stanford appeals from the entry of default judgment. He argues that the magistrate judge abused his discretion by denying Stanford’s Rule 55 motion to *278set aside the entry of default and not allowing Stanford an opportunity to present affirmative evidence. We disagree and affirm.
The magistrate judge properly exercised his discretion by declining to vacate the entry of default because he applied the correct standard for setting aside the entry of default and reasonably concluded that Stanford’s conduct was culpable. Franchise Holding II, LLC v. Huntington Restaurants Group, Inc., 375 F.3d 922, 925-26 (9th Cir.2004). Stanford’s counsel agreed to the procedure used at the default judgment hearing, and it was not an abuse of discretion to prevent Stanford from presenting affirmative evidence.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.